DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Response to Supplemental Response
	In the Supplemental Response filed 07/12/2021, Applicant submitted an RCE requesting that the response filed 05/17/2021 be entered in the record. The amendments filed 05/17/2021 were not previously entered in the record, since these amendments were submitted after the Final Rejection mailed 02/25/2021. However, in view of the filing of the RCE and the request in the supplemental response, the amendments filed 05/17/2021 are hereby entered. 

Response to Amendment
	Applicant’s remarks (filed 07/12/2021) and amendments (filed 05/17/2021) are acknowledged and have been considered.  
the rejection of claims 1 and 5 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-12 are pending in the application. 
As of the claims filed 05/17/2021, claims 1 and 5 are amended, no claims are canceled, and claim 12 is newly added. 
	Claims 1-12 are under examination. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  The references are listed in the specification on pg. 3, line 19; pg. 3, line 36; and pg. 4, line 11. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement filed 10/30/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control unit for changing alignment of the light source" in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friebe et al. (DE 10 2005 046077 A1, hereinafter “Friebe”) in view of Suzara (US 2016/0111192 A1, hereinafter “Suzara”). 

Regarding claim 1, Friebe discloses “a magnetic resonance tomograph, wherein a laser device with at least one laser having positioning for displaying a puncture site for taking a tissue sample,” as well as “a method for displaying an injection site or marking on the body for biopsy or therapy application in an MRI examination, in particular with a magnetic resonance tomograph” ([0001]), and further discloses: 
An operative assistance system ("perform a therapy application directly under MRI imaging" Friebe: [0004]) for a magnetic resonance tomograph ("magnetic resonance tomograph" Friebe: Abstract) for displaying an entry point ("displaying an insertion site or marking on a body for a biopsy or therapy" Friebe: Abstract) for an instrument on a surface of a patient ("magnetic resonance tomograph and a corresponding display method of the puncture site for a biopsy to be provided in an MRI examination" Friebe: [0009]), comprising:
a rotatably mounted unit (“actuators or the vibrations generated by these then act indirectly or directly on a spindle, which in turn is set in a rotational movement” Friebe” [0029]; "transverse guide 
a first holder which holds the at least one [component] ("longitudinal guide 9" Friebe: Fig. 2; [The first holder is represented by the T-shaped structure in Fig. 2, designated as reference numeral 9.]),
a second holder ("longitudinal guide 9" Friebe: Fig. 2; [The second holder is represented by the rectangular-shaped structure in Fig. 2, which is also designated as reference numeral 9. Despite the same reference numeral being used for the structures representing the first and second holders, these are clearly shown in Fig. 2 as being two separate and distinct features.]) configured to hold at least one light source ("laser 7" Friebe: Figs. 1-2) for displaying predefinable coordinates of the entry point ("method for displaying a Injection site or marking on the body for biopsy or therapy application in an MRI examination" Friebe: [0001]),
wherein the rotatably mounted unit is arranged adjacent to a lateral surface of the magnetic resonance tomograph ([As shown in Fig. 1, the transverse guide 10, representing the rotatably mounted unit, is arranged adjacent to the lateral surface (represented by the bore) of the magnetic resonance tomograph.]);
a mount ("positioning device 6" Friebe: Fig. 1); and
a control unit for changing alignment of the at least one light source ("MRI computer device is provided not only for MRI imaging but also for controlling the movement of the positioning device and the laser" Friebe: [0019]),
wherein the at least one light source and the first holder interact by force transmission ([As shown in Fig. 2, each of the components depicted in the figure interact through force transmission of a tensile force.]) with the second holder such that the alignment of the at least one light source is changeable ("controlling the movement of the positioning device and the laser" Friebe: [0019]). 

Friebe is not being relied upon for teaching: 
at least one conductor loop apart from the magnetic resonance tomograph;
at least one conductor loop, 
wherein the control unit is electrically connected to the at least one conductor loop,
such that the alignment of the at least one light source is changeable by energizing the at least one conductor loop in and by a magnetic field of the magnetic resonance tomograph.

However, in a similar invention in the same field of endeavor, Suzara teaches “systems and methods for generating magnetic fields (fields) for the positioning and energization of medical devices” ([0014]): 
at least one conductor loop ("tertiary coils (5)" Suzara: [0184], Fig. 2) apart from the magnetic resonance tomograph (“main coils generate strong (˜1-9 Tesla [T]) and generally invariant field gradients in apparatus bores herein referred to as static or main fields” Suzara: [0093]);
at least one conductor loop ("tertiary coils (5)" Suzara: [0184], Fig. 2), 
wherein the control unit ("robot can sense and report on biochemical processes through on-board sensors, advanced microprocessors and RF devices" Suzara: [0258]) is electrically connected to the at least one conductor loop ("selective energization of secondary, tertiary and peripheral field coils" Suzara: [0096]),
such that the alignment of the at least one light source is changeable ("fields can vary through energization and coil positioning, either dynamically to enable pulsed MRI imaging of therapeutic space or discreetly to enable stable positioning and energization of robotic devices" Suzara: [0095]; "larger robots may carry optical devices to analyze the therapeutic space and supplement MRI-based positioning of the robot" Suzara: [0151]) by energizing the at least one conductor loop ("optimal 
	In the remarks filed 05/17/2021, Applicant clarified that the term “apart from” is meant to indicate that the “conductor loop is at least functionally ‘apart from’ or separate from the magnetic resonance tomograph … because the coil of the magnetic resonance tomograph is used for emitting the magnetic field, and the conductor loop is used for wirelessly receiving at least a part of the magnetic field.” Similarly, Suzara teaches at least one conductor loop that is apart from the magnetic resonance tomograph. First, regarding the conductor loop(s) that are included in the magnetic resonance tomograph, these are represented by the “main coils,” as the “main coils generate strong (˜1-9 Tesla [T]) and generally invariant field gradients in apparatus bores herein referred to as static or main fields” (Suzara: [0093]). Conversely, regarding the at least one conductor loop apart from the magnetic resonance tomograph, which was described in the remarks as being used for wirelessly receiving at least a part of the magnetic field, Suzara also teaches this feature.  The at least one conductor loop apart from the magnetic resonance tomograph is represented by the “tertiary coils,” which “harvests magnetic energy from main coils to avoid requirement of an external power source" (Suzara: [0106]). The tertiary coils wirelessly receive at least a part of the magnetic field (“coaxial and counter-rotating fields enable remote energization of on-board batteries contributing to robot autonomy” Suzara: [0137]). These two separate sets of coils as described by Suzara provide the teaching for the claimed two sets of distinct conductor loops, one being included in the magnetic resonance tomograph and the other being “apart from” the magnetic resonance tomograph. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the systems and methods for generate magnetic fields that provide electromagnetic motor function" (Suzara: [0137]). The tertiary coils – the coils that are apart from the magnetic resonance tomograph – are able to “harvests magnetic energy from main coils to avoid requirement of an external power source" (Suzara: [0106]).
	Furthermore, while Suzara’s invention is directed to providing energization and positioning of robotic devices, it would be obvious for one of ordinary skill in the art to apply the techniques of energizing/positioning robotic devices without any external power sources to energizing/positioning light sources without any external power sources, since both the robotic devices and light sources are commonly used features in the surgical/imaging fields. Based on Suzara’s energizing and positioning of robotic devices from the energy created by the coils of the magnetic resonance tomograph, it would have been obvious to one of ordinary skill in the art to modify the magnetic resonance tomograph of Friebe to include a light source, which is a simpler and more commonly known device than a surgical robot, that is energized and positioned by the energy created by the coils of the magnetic resonance tomograph. Additionally, Suzara even explicitly notes that "larger robots may carry optical devices to analyze the therapeutic space and supplement MRI-based positioning of the robot" (Suzara: [0151]); the optical devices disclosed by Suzara would read on the claimed light source. 

	Regarding claim 11, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 1, as described above. 
	Friebe further discloses: 


Regarding claim 12, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 1, as described above. 
Friebe further discloses: 
wherein the alignment of the at least one light source is changeable ("MRI computer device is provided not only for MRI imaging but also for controlling the movement of the positioning device and the laser" Friebe: [0019]). 
Friebe is not being relied upon for teaching: 
wherein the alignment of the at least one light source is changeable without external drives. 
However, in a similar invention in the same field of endeavor, Suzara teaches “systems and methods for generating magnetic fields (fields) for the positioning and energization of medical devices” ([0014]): 
wherein the alignment of the at least one light source ("fields can vary through energization and coil positioning, either dynamically to enable pulsed MRI imaging of therapeutic space or discreetly to enable stable positioning and energization of robotic devices" Suzara: [0095]; "larger robots may carry optical devices to analyze the therapeutic space and supplement MRI-based positioning of the robot" Suzara: [0151]) is changeable without external drives ("take-up coil base that harvests magnetic energy from main coils to avoid requirement of an external power source" Suzara: [0106]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the systems and methods for generate magnetic fields that provide electromagnetic motor function" (Suzara: [0137]). The tertiary coils – the coils that are apart from the magnetic resonance tomograph – are able to “harvests magnetic energy from main coils to avoid requirement of an external power source" (Suzara: [0106]).

Regarding claim 5, Friebe discloses “a magnetic resonance tomograph, wherein a laser device with at least one laser having positioning for displaying a puncture site for taking a tissue sample,” as well as “a method for displaying an injection site or marking on the body for biopsy or therapy application in an MRI examination, in particular with a magnetic resonance tomograph” ([0001]), and further discloses: 
An operative assistance system ("perform a therapy application directly under MRI imaging" Friebe: [0004]) for a magnetic resonance tomograph ("magnetic resonance tomograph" Friebe: Abstract) for displaying an entry point ("displaying an insertion site or marking on a body for a biopsy or therapy" Friebe: Abstract) for an instrument on a surface of a patient ("magnetic resonance tomograph and a corresponding display method of the puncture site for a biopsy to be provided in an MRI examination" Friebe: [0009]), comprising:
a movably mounted unit (“actuators or the vibrations generated by these then act indirectly or directly on a spindle, which in turn is set in a rotational movement and / or a translational movement” Friebe: [0029]; "transverse guide 10" Friebe: Figs. 1-2; [As shown in Fig. 1, the laser 7 is able to move along the movatably mounted unit 10.]]) comprising 

a second holder ("longitudinal guide 9" Friebe: Fig. 2; [The second holder is represented by the rectangular-shaped structure in Fig. 2, which is also designated as reference numeral 9. Despite the same reference numeral being used for the structures representing the first and second holders, these are clearly shown in Fig. 2 as being two separate and distinct features.]) configured to hold at least one light source ("laser 7" Friebe: Figs. 1-2) for marking predefinable coordinates of the entry point ("method for displaying a Injection site or marking on the body for biopsy or therapy application in an MRI examination" Friebe: [0001]),
wherein the movably mounted unit is arranged adjacent to a front of an opening of the magnetic resonance tomograph ([As shown in Fig. 5, the transverse guide 10, representing the movably mounted unit, is arranged adjacent to the front of the opening (disposed on left-hand side of Fig. 5) of the magnetic resonance tomograph.]);
a mount ("positioning device 6" Friebe: Fig. 1); and
a control unit for changing alignment of the at least one light source ("MRI computer device is provided not only for MRI imaging but also for controlling the movement of the positioning device and the laser" Friebe: [0019]),
wherein the at least one light source and the first holder interact by force transmission ([As shown in Fig. 2, each of the components depicted in the figure interact through force transmission of a tensile force.]) with the second holder such that the alignment of the at least one light source is changeable ("controlling the movement of the positioning device and the laser" Friebe: [0019]). 

Friebe is not being relied upon for teaching: 

at least one conductor loop, 
wherein the control unit is electrically connected to the conductor loop,
such that the alignment of the at least one light source is changeable by energizing the at least one conductor loop in and by a magnetic field of the magnetic resonance tomograph.

However, in a similar invention in the same field of endeavor, Suzara teaches “systems and methods for generating magnetic fields (fields) for the positioning and energization of medical devices” ([0014]): 
at least one conductor loop ("tertiary coils (5)" Suzara: [0184], Fig. 2) apart from the magnetic resonance tomograph (“main coils generate strong (˜1-9 Tesla [T]) and generally invariant field gradients in apparatus bores herein referred to as static or main fields” Suzara: [0093]);
at least one conductor loop ("tertiary coils (5)" Suzara: [0184], Fig. 2), 
wherein the control unit ("robot can sense and report on biochemical processes through on-board sensors, advanced microprocessors and RF devices" Suzara: [0258]) is electrically connected to the conductor loop ("selective energization of secondary, tertiary and peripheral field coils" Suzara: [0096]),
such that the alignment of the at least one light source is changeable ("fields can vary through energization and coil positioning, either dynamically to enable pulsed MRI imaging of therapeutic space or discreetly to enable stable positioning and energization of robotic devices" Suzara: [0095]; "larger robots may carry optical devices to analyze the therapeutic space and supplement MRI-based positioning of the robot" Suzara: [0151]) by energizing the at least one conductor loop ("optimal function as an take-up coil powered autonomous RF receiver unit" Suzara: [0200]) in and by a magnetic 
In the remarks filed 05/17/2021, Applicant clarified that the term “apart from” is meant to indicate that the “conductor loop is at least functionally ‘apart from’ or separate from the magnetic resonance tomograph … because the coil of the magnetic resonance tomograph is used for emitting the magnetic field, and the conductor loop is used for wirelessly receiving at least a part of the magnetic field.” Similarly, Suzara teaches at least one conductor loop that is apart from the magnetic resonance tomograph. First, regarding the conductor loop(s) that are included in the magnetic resonance tomograph, these are represented by the “main coils,” as the “main coils generate strong (˜1-9 Tesla [T]) and generally invariant field gradients in apparatus bores herein referred to as static or main fields” (Suzara: [0093]). Conversely, regarding the at least one conductor loop apart from the magnetic resonance tomograph, which was described in the remarks as being used for wirelessly receiving at least a part of the magnetic field, Suzara also teaches this feature.  The at least one conductor loop apart from the magnetic resonance tomograph is represented by the “tertiary coils,” which “harvests magnetic energy from main coils to avoid requirement of an external power source" (Suzara: [0106]). The tertiary coils wirelessly receive at least a part of the magnetic field (“coaxial and counter-rotating fields enable remote energization of on-board batteries contributing to robot autonomy” Suzara: [0137]). These two separate sets of coils as described by Suzara provide the teaching for the claimed two sets of distinct conductor loops, one being included in the magnetic resonance tomograph and the other being “apart from” the magnetic resonance tomograph. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the systems and methods for generate magnetic fields (fields) for the positioning and energization of medical devices as taught by Suzara. One of ordinary skill that provide electromagnetic motor function" (Suzara: [0137]). The tertiary coils – the coils that are apart from the magnetic resonance tomograph – are able to “harvests magnetic energy from main coils to avoid requirement of an external power source" (Suzara: [0106]).
	Furthermore, while Suzara’s invention is directed to providing energization and positioning of robotic devices, it would be obvious for one of ordinary skill in the art to apply the techniques of energizing/positioning robotic devices without any external power sources to energizing/positioning light sources without any external power sources, since both the robotic devices and light sources are commonly used features in the surgical/imaging fields. Based on Suzara’s energizing and positioning of robotic devices from the energy created by the coils of the magnetic resonance tomograph, it would have been obvious to one of ordinary skill in the art to modify the magnetic resonance tomograph of Friebe to include a light source, which is a simpler and more commonly known device than a surgical robot, that is energized and positioned by the energy created by the coils of the magnetic resonance tomograph. Additionally, Suzara even explicitly notes that "larger robots may carry optical devices to analyze the therapeutic space and supplement MRI-based positioning of the robot" (Suzara: [0151]); the optical devices disclosed by Suzara would read on the claimed light source. 

Regarding claim 8, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 5, as described above. 
	Friebe further discloses: 
further comprising a cable pull which interacts by force transmission with the first holder and the second holder ([Figs. 1-2 depict a cable pull system which interacts with the holders through a transmission of force.]) such that the alignment of the second holder is changeable ("MRI computer controlling the movement of the positioning device and the laser" Friebe: [0019]) and wherein coordinates of the entry point are markable on the surface of a patient by the at least one light source ("method for displaying a Injection site or marking on the body for biopsy or therapy application in an MRI examination" Friebe: [0001]).  

	Regarding claim 9, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 5, as described above. 
	Friebe further discloses: 
wherein the at least one light source is selected from the group consisting of a diode, a laser (“Laser device with at least one laser having positioning for displaying a puncture site for taking a tissue sample” Friebe: [0001]), a mirror system, and an incandescent lamp having a focusing unit.


Claims 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friebe in view of Suzara, further in view of Takahashi et al. (WO-03103490-A1, hereinafter “Takahashi”). 

Regarding claim 2, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 1, as described above. 
The combination of Friebe and Suzara is not being relied upon for teaching: 
wherein the assistance system is arranged on an inner wall of the lateral surface of the magnetic resonance tomograph. 
However, in a similar invention in the same field of endeavor, Takahashi teaches “a medical image diagnostic apparatus such as an MRI apparatus wherein the access start position … can be displayed in a real space” (Abstract), and further teaches: 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the medical image diagnostic apparatus as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to “enable an operator to easily and quickly and accurately specify an actual position on a subject when performing surgery or treatment on the subject using a medical image diagnostic apparatus” (Takahashi: Technical field). 

Regarding claim 4, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 1, as described above. 
The combination of Friebe and Suzara is not being relied upon for teaching: 
wherein the rotatably mounted unit is mounted so it is rotatable in an angle φ on the mount. 
However, in a similar invention in the same field of endeavor, Takahashi teaches “a medical image diagnostic apparatus such as an MRI apparatus wherein the access start position … can be displayed in a real space” (Abstract), and further teaches: 
wherein the rotatably mounted unit is mounted so it is rotatable in an angle φ on the mount ("light beam irradiating means includes a light beam emitting means and a moving / rotating means for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the medical image diagnostic apparatus as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to “enable an operator to easily and quickly and accurately specify an actual position on a subject when performing surgery or treatment on the subject using a medical image diagnostic apparatus” (Takahashi: Technical field). 

Regarding claim 7, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 5, as described above. 
	Friebe further discloses: 
wherein the first holder is linear ([Fig. 3 shows a holder that is able to be moved linearly (along axis Z)].) 
wherein the first holder is movable translationally or linearly ("carriage moves in the longitudinal direction Z" Friebe: [0032]) and the second holder is rotatable ("a rotational movement" Friebe: [0029], Fig. 3), and 
wherein coordinates of the entry point for the instrument are markable on the surface of the patient ("method for displaying a Injection site or marking on the body for biopsy or therapy application in an MRI examination" Friebe: [0001]). 
The combination of Friebe and Suzara is not being relied upon for teaching: 
the at least one conductor loop has power connections and is arranged on the first holder, 
	wherein the at least one conductor loop is drivable by current. 

the at least one conductor loop has power connections and is arranged on the first holder ("power supply 10 for driving the respective gradient magnetic field coils 9" Fig. 1), 
	wherein the at least one conductor loop is drivable by current ("power supply 10 for driving the respective gradient magnetic field coils 9" Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the medical image diagnostic apparatus as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to “enable an operator to easily and quickly and accurately specify an actual position on a subject when performing surgery or treatment on the subject using a medical image diagnostic apparatus” (Takahashi: Technical field). 

Regarding claim 10, the combination of Friebe and Suzara discloses: 
A method for displaying an entry point for an instrument using an operative assistance system for a magnetic resonance tomograph (“method for displaying a Injection site or marking on the body for biopsy or therapy application in an MRI examination” Friebe: [0001]) as claimed in claim 1. 
The combination of Friebe and Suzara is not being relied upon for teaching: 
comprising illuminating the entry point from different alignments with the light source and marking on the surface of the patient with the light source coordinates for the entry point of the instrument. 

comprising illuminating the entry point from different alignments with the light source and marking on the surface of the patient ("laser irradiation light is irradiated on the body surface of the subject" Takahashi: Step 107, Fig. 7) with the light source coordinates for the entry point of the instrument ("the spot lights indicates a puncture start position" Takahashi: Step 108, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the medical image diagnostic apparatus as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to “enable an operator to easily and quickly and accurately specify an actual position on a subject when performing surgery or treatment on the subject using a medical image diagnostic apparatus” (Takahashi: Technical field). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friebe in view of Suzara, further in view of Popescu (US 20120280687 A1, hereinafter "Popescu”).

Regarding claim 3, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 1, as described above. 
The combination of Friebe and Suzara is not being relied upon for teaching: 
wherein the at least one conductor loop comprises two conductor loops which are arranged perpendicularly to one another.

wherein the at least one conductor loop comprises two conductor loops which are arranged perpendicularly to one another ("At least two antenna conductor loops of an antenna array may be disposed so that conductor loop planes of the at least two antenna conductor loops running orthogonally or obliquely orthogonally to the surface of the high-frequency shield run at right angles to one another (e.g., perpendicular to one another)" Popescu: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical image diagnostic apparatus disclosed by Takahashi, by including the magnetic resonance device as taught by Popescu. One of ordinary skill in the art would have been motivated to make this modification because the "advantage of such an antenna array with a number of individually operable conductor loops is, for example, that in the context of parallel imaging methods, image acquisition is significantly accelerated, thereby reducing the temporal burden for the patient" (Popescu: [0005]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friebe in view of Suzara and Takahashi, further in view of Schuster et al. (US 20090149064 A1, hereinafter "Schuster”). 

Regarding claim 6, the combination of Friebe and Suzara discloses: 
The assistance system as claimed in claim 5, as described above. 
Friebe further discloses: 
wherein the first holder in the movably mounted unit is curved ([Figs. 1-2 depict a curved moveable mounting unit.]). 

wherein the at least one conductor loop includes one or more conductor loops having power connections, wherein the one or more conductor loops are separately drivable by current, 
wherein a force acts in a stray field of the magnetic resonance tomograph, and
wherein the first holder is rotatable about a longitudinal axis of the magnetic resonance tomograph, and 
wherein coordinates of the entry point for the instrument are markable on the surface of the patient. 
However, in a similar invention in the same field of endeavor, Takahashi teaches “a medical image diagnostic apparatus such as an MRI apparatus wherein the access start position … can be displayed in a real space” (Abstract), and further teaches: 
wherein the at least one conductor loop includes one or more conductor loops having power connections ("gradient magnetic field generating system 3 drives the gradient magnetic field power supplies 10 of the respective gradient magnetic field coils in accordance with instructions from the sequencer 4 to generate gradient magnetic fields"), wherein the one or more conductor loops are separately drivable by current ("power supply 10 for driving the respective gradient magnetic field coils 9"),
wherein the first holder is rotatable about a longitudinal axis of the magnetic resonance tomograph ("moving / rotating means for moving or rotating the light beam emitting means"), 
wherein coordinates of the entry point for the instrument are markable on the surface of the patient ("one of the spot lights is radiated so as to indicate the puncturing start position"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance tomograph for carrying out a biopsy or for therapy disclosed by Friebe, by including the medical image diagnostic apparatus as taught by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to “enable an operator to easily and quickly and accurately specify an actual position on a subject when performing surgery or treatment on the subject using a medical image diagnostic apparatus” (Takahashi: Technical field). 
The combination of Friebe, Suzara, and Takahashi is not being relied upon for teaching: 
wherein a force acts in a stray field of the magnetic resonance tomograph. 
	However, in a similar invention in the same field of endeavor, Schuster teaches: 
wherein a force acts in a stray field of the magnetic resonance tomograph ("Large alternating forces therefore occur in the stray field of the magnet" Schuster: [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical image diagnostic apparatus disclosed by Takahashi, by including the high-current coaxial connection as taught by Schuster. One of ordinary skill in the art would have been motivated to make this modification "to connect a current-carrying coaxial conductor to a gradient coil of a magnetic resonance apparatus" (Schuster: [0002]). 

Response to Arguments
	In the remarks filed 05/17/2021, Applicant provides arguments to traverse the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Stern. Applicant provides three arguments, each with respect to Takahashi and Stern (First, both Takahashi and Stern are silent concerning the claimed feature of "the alignment of the at least one light source is changeable by energizing the at least one conductor loop in and by a magnetic field of the magnetic resonance tomograph;" Second, both Takahashi and Stern are silent concerning the claimed feature of "the alignment of the at least one light source is changeable by energizing the at least one conductor loop in and by a magnetic field of the magnetic resonance tomograph;" Third, both Takahashi and Stern are silent concerning the claimed feature of "the at least one light source and the first holder interact by force transmission with the second holder such that the alignment of the at least one light source is changeable by energizing the at least one conductor loop in and by a magnetic field of the magnetic resonance tomograph"). 

for any teaching or matter specifically challenged in the argument. Each of the three arguments provided above are directed to independent claim 1. Since neither Takahashi nor Stern are being relied upon for the rejection of independent claim 1, these arguments are moot. 
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Friebe in view of Suzara. The combination of Friebe and Suzara make obvious each of the limitations of independent claim 1, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Regarding dependent claims 3 and 6-8, Applicant submits that in all of the cited art, there is no conductor loop energized in and by the magnetic field of a magnetic resonance tomograph, nor a change in the alignment of the light source by such means. 

In response, Examiner respectfully submits that the references cited in the new ground of rejection do teach each of the features listed above by Applicant. Suzara teaches: the alignment of the at least one light source is changeable ("fields can vary through energization and coil positioning, either dynamically to enable pulsed MRI imaging of therapeutic space or discreetly to enable stable positioning and energization of robotic devices" Suzara: [0095]; "larger robots may carry optical devices to analyze the therapeutic space and supplement MRI-based positioning of the robot" Suzara: [0151]) by energizing the at least one conductor loop ("optimal function as an take-up coil powered autonomous RF receiver unit" Suzara: [0200]) in and by a magnetic field of the magnetic resonance tomograph ("can be mounted on a take-up coil base that harvests magnetic energy from main coils to avoid requirement of an external power source" Suzara: [0106]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERKAN AKAR/Primary Examiner, Art Unit 3793